DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 June 2020, 25 November 2020 and 4 March 2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,657,282. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application represent a broadening and rearrangement of the claims of the ‘282 Patent and on this basis the claims of the‘282 Patent either anticipate or obviate the claims of the instant application.
As to claim 21, the ‘282 Patent discloses a method for controlling access to one or more nodes in a relational graph (Claim 1: A method for controlling access to one or more nodes in a relational graph, comprising), the method comprising: 
receiving a graph query including a subject security context (Claim 1: receiving a graph query including a subject security context); 
determining whether a node in the relational graph permits access to the node, the determining including determining at least one of (a) whether a permit Approximate Membership Query (AMQ) filter permits access to the node, or (b) whether a query permit list permits access to the node (Claim 3: further comprising: determining whether the node in the relational graph permits access to the node, the determining including determining at least one of (a) whether a permit Approximate Membership Query (AMQ) filter permits access to the node, or (b) whether a query permit list permits access to the node); and 
permitting access to the node if it is determined that the node permits the access (Claim 3: and permitting access to the node if it is determined that node permits the access). 
As to claim 22, the ‘282 Patent discloses the method of claim 21, further comprising denying access to the node if it is determined that the node does not permit denying access to the node if it is determined that the node denies the access).  
As to claim 23, the ‘282 Patent discloses the method of claim 21, wherein determining whether the permit Approximate Membership Query (AMQ) filter permits access to the node includes querying the permit AMQ filter with the subject security context, the permit AMQ filter including security contexts that grant access to the node (Claim 5: The method of claim 3, whether determining whether the permit Approximate Membership Query (AMQ) filter permits access to the node includes querying the permit AMQ filter with the subject security context, the permit AMQ filter including security contexts that grant access to the node as permitting members). 
As to claim 24, the ‘282 Patent discloses the method of claim 21, wherein determining whether the query permit list permits access to the node includes querying the query permit list with the subject security context, the query permit list including security contexts that grant access to the node (Claim 6: The method of claim 3, wherein determining whether the query permit list permits access to the node includes querying the permit list with the subject security context, the permit list including security contexts that grant access to the node). 
As to claim 25, the ‘282 Patent discloses the method of claim 21, further comprising: determining whether the node in the relational graph denies access to the node, the determining including determining at least one of (a) whether a deny determining whether a node in the relational graph denies access to the node, the determining including determining at least one of (a) whether a deny Approximate Membership Query (AMQ) filter denies access to the node, or (b) whether a query deny list denies access to the node; and denying access to the node if it is determined that the node denies the access). 
As to claim 26, the ‘282 Patent discloses the method of claim 25, further comprising permitting access to the node if it is determined that the node does not deny the access (Claim 2: The method of claim 1, further comprising permitting access to the node if it is determined that the node does not deny the access).  
As to claim 27, the ‘282 Patent discloses the method of claim 25, wherein determining whether the deny Approximate Membership Query (AMQ) filter denies access to the node includes querying the deny AMQ filter with the subject security context, the deny AMQ filter including security contexts that deny access to the node (Claim 7: The method of claim 1, wherein determining whether the deny Approximate Membership Query (AMQ) filter denies access to the node includes querying the deny Approximate Membership Query (AMQ) filter with the subject security context, the deny AMQ .  
As to claim 28, the ‘282 Patent discloses the method of claim 25, wherein determining whether the query deny list denies access to the node includes querying the query deny list with the subject security context, the query deny list including security contexts that deny access to the node (Claim 8: The method of claim 1, wherein determining whether the query deny list denies access to the node includes querying the deny list with the subject security context, the deny list including security contexts that deny access to the node). 
As to claim 29, the ‘282 Patent discloses a method for controlling access to one or more nodes in a relational graph (Claim 1: A method for controlling access to one or more nodes in a relational graph, comprising), the method comprising: 
receiving a graph query including a subject security context (Claim 1: receiving a graph query including a subject security context); 
determining whether a first node in the relational graph permits access to a second node in the relational graph, the determining including determining at least one of (a) whether a permit Approximate Membership Query (AMQ) filter permits access to the second node, or (b) whether a query permit list permits access to the second node (Claim 3: further comprising: determining whether the node in the relational graph permits access to the node, the determining including determining at least one of (a) whether a permit ; and 
permitting access to the second node if it is determined that the first node permits the access (Claim 3: and permitting access to the node if it is determined that node permits the access).
As to claim 30, the ‘282 Patent discloses the method of claim 29, further comprising denying access to the second node if it is determined that the first node does not permit the access (Claim 1: denying access to the node if it is determined that the node denies the access).
As to claim 31, the ‘282 Patent discloses the method of claim 29, further comprising: determining whether the first node in the relational graph denies access to the second node, the determining including determining at least one of (a) whether a deny Approximate Membership Query (AMQ) filter denies access to the second node, or (b) whether a query deny list denies access to the second node; and denying access to the second node if it is determined that the first node denies the access (Claim 1: determining whether a node in the relational graph denies access to the node, the determining including determining at least one of (a) whether a deny Approximate Membership Query (AMQ) filter denies access to the node, or (b) whether a query deny list denies access to the node; and denying access to the node if it is determined that the node denies the access).  
claim 32, the ‘282 Patent discloses the method of claim 31, further comprising permitting access to the second node if it is determined that the first node does not deny the access (Claim 2: The method of claim 1, further comprising permitting access to the node if it is determined that the node does not deny the access).
As to claim 33, the ‘282 Patent discloses the method of claim 31, wherein: determining whether the permit Approximate Membership Query (AMQ) filter permits access to the second node includes querying the permit AMQ filter with the subject security context, the permit AMQ filter including a first set of security contexts that grant access to the second node (Claim 5: The method of claim 3, whether determining whether the permit Approximate Membership Query (AMQ) filter permits access to the node includes querying the permit AMQ filter with the subject security context, the permit AMQ filter including security contexts that grant access to the node as permitting members); and 
determining whether the deny Approximate Membership Query (AMQ) filter denies access to the second node includes querying the deny AMQ filter with the subject security context, the deny AMQ filter including a second set of security contexts that deny access to the second node (Claim 7: The method of claim 1, wherein determining whether the deny Approximate Membership Query (AMQ) filter denies access to the node includes querying the deny Approximate Membership Query (AMQ) filter with the subject . 
As to claim 34, the ‘282 Patent discloses the method of claim 33, wherein security contexts associated with a subject are arranged in at least one of the first set of security contexts or the second set of security contexts based on at least one of: a numerical sorting; or a hit frequency of the security contexts (Claim 9: A method for controlling access to nodes in a relational graph, comprising: identifying frequencies at which security contexts are used to grant or deny access to the nodes in the relational graph; sorting permit lists and deny lists based on the identified frequencies).
As to claim 35, the ‘282 Patent discloses the method of claim 31, wherein: determining whether the query deny list denies access to the second node includes querying the query deny list with the subject security context, the query deny list including security contexts that deny access to the second node; and determining whether the query permit list permits access to the second node includes querying the query permit list with the subject security context, the query permit list including security contexts that grant access to the second node (Claim 8: The method of claim 1, wherein determining whether the query deny list denies access to the node includes querying the deny list with the subject security context, the deny list including security contexts that deny access to the node). 
claim 36, the ‘282 Patent discloses a method for controlling access to one or more nodes in a relational graph (Claim 1: A method for controlling access to one or more nodes in a relational graph, comprising), the method comprising: 
receiving a graph query including a subject security context (Claim 1: receiving a graph query including a subject security context); 
determining whether a first node in the relational graph denies access to a second node in the relational graph, the determining including determining at least one of (a) whether a deny Approximate Membership Query (AMQ) filter denies access to the second node (Claim 1: determining whether a node in the relational graph denies access to the node, the determining including determining at least one of (a) whether a deny Approximate Membership Query (AMQ) filter denies access to the node, or (b) whether a query deny list denies access to the node), or (b) whether a query deny list denies access to the second node; and 
denying access to the second node if it is determined that the first node denies the access (Claim 1: and denying access to the node if it is determined that the node denies the access). 
As to claim 37, the ‘282 Patent discloses the method of claim 36, further comprising permitting access to the second node if it is determined that the first node does not deny the access (Claim 2: The method of claim 1, further comprising permitting access to the node if it is determined that the node does not deny the access).
claim 38, the ‘282 Patent discloses the method of claim 36, wherein: determining whether the deny Approximate Membership Query (AMQ) filter denies access to the second node includes querying the deny AMQ filter with the subject security context, the deny AMQ filter including security contexts that deny access to the second node (Claim 7: The method of claim 1, wherein determining whether the deny Approximate Membership Query (AMQ) filter denies access to the node includes querying the deny Approximate Membership Query (AMQ) filter with the subject security context, the deny AMQ filter including security contexts that deny access to the node as denying members); and determining whether the query deny list denies access to the second node includes querying the query deny list with the subject security context, the query deny list including security contexts that deny access to the second node (Claim 8: The method of claim 1, wherein determining whether the query deny list denies access to the node includes querying the deny list with the subject security context, the deny list including security contexts that deny access to the node).
As to claim 39, the ‘282 Patent discloses the method of claim 36, further comprising: determining whether the first node in the relational graph permits access to the second node, the determining including determining at least one of (a) whether a permit Approximate Membership Query (AMQ) filter permits access to the second node, or (b) whether a query permit list permits access to the second node; and permitting access to the second node if it is determined that the first node permits the access The method of claim 1, further comprising: determining whether the node in the relational graph permits access to the node, the determining including determining at least one of (a) whether a permit Approximate Membership Query (AMQ) filter permits access to the node, or (b) whether a query permit list permits access to the node; and permitting access to the node if it is determined that node permits the access).
As to claim 40, the ‘282 Patent discloses the method of claim 39, wherein: determining whether the permit Approximate Membership Query (AMQ) filter permits access to the second node includes querying the permit AMQ filter with the subject security context, the permit AMQ filter including security contexts that grant access to the second node (Claim 5: The method of claim 3, whether determining whether the permit Approximate Membership Query (AMQ) filter permits access to the node includes querying the permit AMQ filter with the subject security context, the permit AMQ filter including security contexts that grant access to the node as permitting members); and determining whether the query permit list permits access to the second node includes querying the query permit list with the subject security context, the query permit list including security contexts that grant access to the second node (Claim 6: The method of claim 3, wherein determining whether the query permit list permits access to the node includes querying the permit list with the subject security context, the .   
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,242,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a broadening and rearrangement of the claims of the ‘223 Patent and on this basis the claims of the ‘223 Patent either anticipate or obviate the claims of the instant application in a manner substantially similar and under a similar rationale as those presented above and as presented in the double patenting rejection in the Office Action dated 27 September 2019 in Application 16/268783, which is hereby restated and incorporated by reference.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0246454 by Menten discloses access control using a queried graph

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432